Citation Nr: 1025495	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, 
including as secondary to service connected diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn






INTRODUCTION

The Veteran served on active military duty from September 1965 to 
August 1968.  The Veteran's service personnel records indicate 
that he received a Combat Infantry Badge while serving in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In 
that decision, the RO denied a claim for service connection for a 
cardiovascular disorder.  

In October 2008, this claim was remanded for further development.  
A review of the file reflects that the Agency of Original 
Jurisdiction (AOJ) has complied with the remand instructions.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, coronary artery 
disease increased in severity (by 50%) due to service-connected 
diabetes mellitus.  


CONCLUSION OF LAW

Coronary artery disease was aggravated by service-connected 
diabetes mellitus resulting in a 50% increase in the underlying 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's service connection claim for a cardiovascular 
disability, the Board concludes that the VCAA does not preclude 
the Board from adjudicating this claim.  The Board is taking 
action favorable to the appellant by granting his service 
connection claim and there is no risk of prejudice to the 
Veteran.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  

Generally, service connection may be established for disability 
resulting from personal injury suffered or disease contracted in 
the line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for certain diseases, such as cardiovascular 
disease, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In addition, the regulations provide that service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a non 
service connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.  

The Veteran contended in his December 2003 claim that his 
coronary artery disease is related to his service.  He stated it 
began in 1991.  Service treatment records are negative for a 
treatment for, complaints of, or diagnoses of a heart disability.  

An October 1991 Southeast Alabama Medical Center record showed 
the Veteran was diagnosed with coronary artery disease.  A 
December 2003 letter from the Veteran's private physician, Dr. 
Meadows, states that the Veteran was first diagnosed with 
diabetes in approximately January 1996.  This letter notes that 
at the time of the Veteran's diagnosis of diabetes, he had a 
history of several other conditions, including coronary artery 
disease.  The private physician concluded in this letter that the 
Veteran's diabetes was "... a causative and a complicating factor 
in relating to his coronary artery disease..."  

A December 2003 Flowers Hospital discharge summary shows the 
Veteran went to the emergency room with chest and arm pain.  He 
had a myocardial infarction and severe three vessel coronary 
artery disease.  The Veteran was known to be a cigarette abuser 
against medical advice.  He also had hypertension, 
hyperlipidemia, type II diabetes mellitus, and obesity.  

A January 2004 letter from Dr. Brooks shows that he had been 
seeing the Veteran since 1991.  The Veteran had diabetes and 
coronary artery disease.  Dr. Brooks stated: 

As you are aware, diabetes is a very strong risk factor 
for the development and progression of atherosclerotic 
coronary artery disease.  I feel strongly that [the 
Veteran]'s diabetes mellitus has contributed to a great 
extent the development and progression of his ischemic 
heart disease.  

In a May 2004 VA examination report, a VA examiner cited to 
medical literature and concluded that it was at least as likely 
as not that the Veteran's diabetes was "responsible for or 
aggravates" his coronary artery disease.  The examiner explained 
that chronic complications of diabetes can lead to a number of 
pathologic changes involving the blood vessels.  

In December 2008, the Veteran was given a new VA examination to 
specify what measurable portion of the coronary artery disease is 
related to diabetes mellitus (as required by 38 C.F.R. 
§ 3.310(b)).  This examiner reviewed the claims file and cited to 
the facts in great detail.  The Veteran was interviewed, 
examined, and underwent some diagnostic testing.  The diagnoses 
included coronary artery disease status post stent replacements 
and diabetes mellitus type II.  

The examiner noted that the Veteran's medical records showed he 
was first diagnosed with moderate three vessel coronary artery 
disease in October 1991.  Dr. Meadows December 2003 letter 
stating that the Veteran was first diagnosed with diabetes 
mellitus in January 1996 was also noted.  The examiner explained 
that diabetes mellitus is a very strong risk factor for the 
development and progression of coronary artery disease, however, 
in this case the Veteran already had coronary artery disease when 
he was diagnosed with diabetes mellitus.  The examiner then 
opined that there was "further rapid progression" of the 
Veteran's coronary artery disease and that this was shown by the 
fact that the Veteran required several stent replacements since 
his diabetes mellitus diagnosis.  As a result, the diabetes 
mellitus had significantly contributed to the progression of the 
already existing three vessel coronary artery disease.  

In an April 2009 addendum, the examiner clarified the opinion.  
The examiner had stated in the December 2008 opinion that the 
Veteran's smoking habits since his military service as well as 
his hypertension and hyperlipidemia also contributed to his 
coronary artery disease.  The examiner again noted that there was 
a five-year gap in between the initial diagnosis of coronary 
artery disease and the initial diagnosis of diabetes mellitus.  
After the diagnosis of diabetes mellitus, the diabetes mellitus 
and the other factors above lead to the rapid progression of 
coronary artery disease.  The examiner stated the contribution 
from the diabetes mellitus to the coronary artery disease was 
approximated at no higher than the 40 to 50 percent range.  The 
examiner pointed out that the Veteran had required several stents 
after the diagnosis of diabetes mellitus.  

The evidence shows that the Veteran's service-connected diabetes 
mellitus has aggravated his coronary artery disease above the 
baseline level of severity prior to the diagnosis of the diabetes 
mellitus, as required for the establishment of service connection 
under 38 C.F.R. § 3.310 (b) (2009).  While coronary artery 
disease was clearly not caused by diabetes mellitus, it appears 
that a permanent increase in the severity of coronary artery 
disease (about 50%) is due to the service-connected diabetes 
mellitus.  Consequently, resolving all doubt in the Veteran's 
favor, the Board finds that 50% of the coronary artery disease is 
attributable to his service-connected diabetes mellitus.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  It is 
not necessary to consider the presumption under 38 U.S.C.A. 
§ 1113.  Service connection for three vessel coronary artery 
disease is granted.  


ORDER

Entitlement to service connection for three vessel coronary 
artery disease (the 50% attributable to service-connected 
diabetes mellitus) is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


